DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 9/16/2019 and 3/27/2020 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, the claim recites, beginning in line 17 of the claim, the limitation “an outer ceramic thermal barrier coating which coating comprises”.  The second use of the word “coating” is redundant and confusing and is recommended to be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or just an example of the limitation.  As such the metes and bounds of the claim are not clear.  See MPEP § 2173.05(d).
Regarding claim 4, the claim recites the limitations "the mixing ratio", “PSZ”, and “FSZ” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Applicant is required to use the terminology “partially stabilized zirconia” and “fully stabilized zirconia”, if that is what is intended by PSZ and FSZ, to avoid lack of antecedent basis issues.  Additionally, the claim recites “over the entire thickness of the ceramic layer” beginning in line 2.  It is unclear what constitutes “the ceramic layer” since claim 1 identifies both a ceramic bonding layer and an outer ceramic thermal barrier coating.  Appropriate correction is required.  For purposes of furthering prosecution, examiner interprets “over the entire thickness of the ceramic layer” under broadest reasonable interpretation as either of “over the entire thickness of the ceramic bonding layer” or “over the entire thickness of the ceramic thermal barrier coating layer” or both as deemed in the rejection. 
Regarding claim 5, the claim recites “extending from the outermost surface of the ceramic layer” beginning in line 4.  It is unclear what constitutes “the ceramic layer” since claim 1 identifies both a ceramic bonding layer and an outer ceramic thermal 
Regarding claim 6, the claim recites “the ceramic layer” in line 3.  It is unclear what constitutes “the ceramic layer” since claim 1 identifies both a ceramic bonding layer and an outer ceramic thermal barrier coating.  Appropriate correction is required.  For purposes of furthering prosecution, examiner interprets “the ceramic layer” under broadest reasonable interpretation as either of “ceramic bonding layer” or “the ceramic thermal barrier coating layer” or both as deemed in the rejection.
Regarding claim 7, the claim recites the limitation “FSZ” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of furthering prosecution, examiner interprets “FSZ” as “full stabilized zirconia” Additionally, the claim recites “wherein the proportion of the FSZ is at least 10% by weight and not more than 90% by weight” but does not identify the object of the percentage (% by weight of what - the weight of the thermal barrier coating, the thermal barrier coating system?).  For purposes of furthering prosecution, examiner interprets as the proportion of the fully stabilized zirconia in the outer ceramic thermal barrier coating is at least 10% by weight of anything and not more than 90% by weight of anything as deemed in the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al (US 2005/0170200 A1) in view of Sivaramakrishnan et al (US (2017/0165708 A1).
Regarding claim 1, Nagaraj teaches a thermal barrier coating system comprising a substrate, a bond coat, and first and second ceramic layers which combined are considered a ceramic thermal barrier coating [0010].  Nagaraj discloses the substrate as a turbine engine component [0010] which typically comprises a superalloy (metallic) [0005] and the bond coat usually includes MCrAlX (where M may be cobalt and/or nickel, and X is yttrium) [0006] and [0015]. Nagaraj discloses the thermal barrier coating as a lower layer of stabilized zirconia (partially stabilized zirconium oxide) with 6-8% yttria and an upper layer fully stabilized zirconia with up to 22 wt.% yttria [0017]. As such the ceramic thermal barrier coating comprises grains of both partially stabilized zirconium oxide and fully stabilized zirconium oxide.
Nagaraj does not explicitly teach the superalloy substrate as based on nickel or cobalt.
However, Sivaramakrishnan teaches the type of substrate used for turbine engine components may be dependent upon the part and teaches substrates of nickel and cobalt superalloys [0071] used with MCrAlY bond coats [0072] and ceramic matrix composite substrates used with silicide (ceramic) bond coats [0072].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nickel or cobalt superalloy of Sivaramakrishnan as the superalloy substrate of Nagaraj to pair with the MCrAlY bondcoat of Nagaraj or to use a functionally equivalent pair of a ceramic matrix composite substrate with a silicide (ceramic) bondcoat depending on the part of the turbine engine.
Regarding claim 2, the claim recites “8% for partial stabilization and/or from 22% to 48% for full stabilization”.  In this case and/or allows for the claim limitation to be met if either one or the other percentage is met.   Nagaraj in view of Sivaramakrishnan teaches all of the limitations of claim 1 and Nagaraj further teaches the zirconia stabilized with yttria including with 8 wt.% yttria in the partially stabilized zirconia and up to 22 wt.% yttria in the fully stabilized zirconia [0017].
Regarding claim 3, the outermost surface is interpreted to be the surface furthest from the substrate.  Nagaraj in view of Sivaramakrishnan teaches all of the limitations of claim 1 and Nagaraj further teaches the fully stabilized zirconia in the upper portion of the thermal barrier coating and therefore providing an increase in the concentration of the fully stabilized zirconia in the direction of the outermost surface of the thermal barrier coating [0017].
Regarding claim 4, Nagaraj in view of Sivaramakrishnan teaches all of the limitations of claim 1 and Nagaraj further teaches no mixing (and thus a constant mixing ratio) of partially stabilized zirconia and fully stabilized zirconia [0017] over the entire thermal barrier coating layer.
Regarding claim 5, Nagaraj in view of Sivaramakrishnan teaches all of the limitations of claim 1 and Nagaraj further teaches dense (elongated) vertical microcracks in the thermal barrier coating extending through the thickness of the upper layer [0010] and Fig. 1.  Regarding the limitation “which have been introduced by means of a laser or produced during the coating process or by means of an after-treatment method”, this is a product by process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)	
Regarding claim 7, Nagaraj in view of Sivaramakrishnan teaches all of the limitations of claim 1 and Nagaraj further teaches the thicknesses of the partially (8%yttria) and fully (22 wt. % yttria) stabilized zirconia layers respectively are 50-125 µm and 125-1500 µm resulting in wt.% of fully stabilized zirconia ranging from about 52 to about 97 % by weight of the thermal barrier coating significantly overlapping the claimed range of is at least 10% by weight and not more than 90% by weight of the thermal barrier coating.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use relative layer thicknesses and therefore a wt.% of about 52 to about 97 % of fully stabilized zirconia resulting from the teaching of Nagaraj overlapping the instant claimed range of at least 10% by weight and not more than 90% by weight (of the thermal barrier coating) as the wt.% of fully stabilized zirconia in the thermal barrier of Nagaraj in view of Sivaramakrishnan. It has  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al (US 2005/0170200 A1) in view of Sivaramakrishnan et al US (2017/0165708 A1) further in view of Bunker (US 2016/0186626 A1).
Regarding claim 6, Nagaraj in view of Sivaramakrishnan teaches all of the limitations of claim 1.
Nagaraj in view of Sivaramakrishnan does not teach the surface of the substrate or bonding layer has been machined.
However Bunker teaches a machining a surface of a turbine component improves the adhesion of the coating to the substrate [0058].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a machined substrate surface on the turbine component of Nagaraj in view of Sivaramakrishnan to improve the adhesion of the coatings to the substrate as taught by Bunker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784